[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $ 4,390.47
                         Non-economic:  10,000.00 __________ Total: $14,390.47
          Percentage of Negligence of: Plaintiff:     None
                            Defendant:     100% _________ Total:     100%
Judgment may enter for the plaintiff and against the defendant, Excel Properties, LLC, in the sum of $14,390.47, together with court costs.
Kremski, J.T.R.